1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JAMES SANCHO, individually and on behalf )         Case No.: 1:20-cv-00898-NONE-JLT
     of other individuals similarly situated, )
12                                            )         ORDER TO SHOW CAUSE REGARDING THE
                     Plaintiff,               )         PLAINTIFF’S FAILURE TO COMPLY WITH THE
13                                            )         COURT’S ORDERS AND FAILURE TO FILE
             v.                               )         MOTION FOR CLASS CERTIFICATION
14
                                              )
     VULCAN MATERIALS COMPANY, New )
15
     Jersey corporation,                      )
16                                            )
                     Defendant.               )
17
18          On September 17, 2020, the Court issued a scheduling order setting the deadline to file the

19   motion for class certification no later than February 25, 2021 and setting a hearing on the motion for

20   June 17, 2021. (Doc. 10 at 1, 4-5.) Subsequently, on March 24, 2021, the Court denied the plaintiff’s

21   motion for relief from the scheduling order. (Docs. 20, 23.) However, the plaintiff has failed to

22   comply with the Court’s orders and has failed to file the motion for class certification.

23          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a

24   party to comply with . . . any order of the Court may be grounds for imposition by the Court of any

25   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have

26   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions

27   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831

28   (9th Cir. 1986). A court may impose sanctions, including dismissal of an action with prejudice, based

                                                         1
1    on a party’s failure to prosecute an action or failure to obey a court order, or failure to comply with

2    local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure

3    to prosecute and comply with an order); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.

4    1987) (imposing sanctions for failure to comply with a court order); Henderson v. Duncan, 779 F.2d

5    1421, 1424 (9th Cir. 1986) (imposing sanctions for failure to prosecute and to comply with local

6    rules).

7              Accordingly, within 14 days the plaintiff SHALL show cause why the action as to the putative

8    class should not be dismissed without prejudice.

9
10   IT IS SO ORDERED.

11       Dated:      June 23, 2021                            _ /s/ Jennifer L. Thurston
12                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
